EXHIBIT 710.112
EXHIBIT 10.112
CONSULTING AGREEMENT FOR PROFESSIONAL SERVICES
EFFECTIVE DATE: September 18, 2008
     This Consulting Agreement (the “Agreement”) is made by and between Sedona
Corporation (the “Company”), a Pennsylvania corporation, and Scott Edelman,
(“Consultant”).
1. Engagement of Services. The Company hereby engages the Consultant to perform
the Services set forth on Exhibit A (the “Services”). Subject to the terms of
this Agreement, Consultant will render the Services by the completion dates set
forth therein.
2. Fees. The Company will pay Consultant the fee set forth on Exhibit A.
Consultant will be reimbursed only for expenses which are expressly provided for
on Exhibit A or which have been approved in advance in writing by the Company,
provided Consultant has furnished such documentation for authorized expenses as
the Company may reasonably request. Payment of Consultant’s fees and expenses
will be in accordance with terms and conditions set forth on Exhibit A. Upon
termination of this Agreement for any reason, Consultant will be paid fees for
work which has been completed.
3. Ownership of Work Product. Consultant hereby assigns to the Company all
right, title and interest in and to any work product created by Consultant, or
to which Consultant contributes, pursuant to this Agreement (the “Work
Product”), including all copyrights, trademarks and other intellectual property
rights contained therein.
4. Artist’s and Moral Rights. If Consultant has any rights, including without
limitation “artist’s rights” or “moral rights,” in the Work Product which cannot
be assigned, Consultant agrees to waive enforcement worldwide of such rights
against the Company. In the event that Consultant has any such rights, that
cannot be assigned or waived, Consultant hereby grants to the Company an
exclusive, worldwide, irrevocable, perpetual license to use, reproduce,
distribute, create derivative works of, publicly perform and publicly display
the Work Product in any medium or format, whether now known of later developed.
5. Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the right and unrestricted ability to assign the Work Product
to the Company as set forth in Section 3 (including without limitation the right
to assign any Work Product created by Consultant’s employees or contractors),
and (b) the Work Product will not infringe upon any copyright, patent,
trademark, right of publicity or privacy, or any other proprietary right of any
person, whether contractual, statutory or common law. Consultant agrees to
indemnify the Company from any and all damages, costs, claims, expenses or other
liability (including reasonable attorneys’ fees) arising from or relating to the
breach or alleged breach by Consultant of the representations and warranties set
forth in this Section 5.
6. Independent Contractor Relationship. Consultant’s relationship with the
Company is that of an

1



--------------------------------------------------------------------------------



 



independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship. Consultant will not be entitled to any of the benefits which the
Company may make available to its employees, including, but not limited to,
group health or life insurance, profit-sharing or retirement benefits.
[Consultant shall maintain his own workers compensation and liability insurance
or provide a waiver that he does not require such insurance.] Consultant is not
authorized to make any representation, contract or commitment on behalf of the
Company unless specifically requested or authorized in writing to do so by an
officer of the Company. Consultant is solely responsible for, and will file, on
a timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. Consultant is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing services under this Agreement. No part of Consultant’s
compensation will be subject to withholding by the Company for the payment of
any social security, federal, state or any other employee payroll taxes. The
Company will regularly report amounts paid to Consultant by filing Form
1099-MISC with the Internal Revenue Service as required by law.
7. Confidential Information. Consultant agrees to hold the Company’s
Confidential Information in strict confidence and not to disclose such
Confidential Information to any third parties. “Confidential Information” as
used in this Agreement shall mean all information disclosed by the Company to
Consultant that is not generally known in the Company’s trade or industry and
shall include, without limitation, (a) concepts and ideas relating to the
development and distribution of content in any medium or to the current, future
and proposed products or services of the Company or its subsidiaries or
affiliates; (b) trade secrets, drawings, inventions, know-how, software
programs, and software source documents; (c) information regarding plans for
research, development, new service offerings or products, marketing and selling,
business plans, business forecasts, budgets and unpublished financial
statements, licenses and distribution arrangements, prices and costs, suppliers
and customers; (d) existence of any business discussions, negotiations or
agreements between the parties; and (e) any information regarding the skills and
compensation of employees, contractors or other agents of the Company or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to the Company or Consultant in the course of the Company’s business.
Consultant’s obligations set forth in this Section 7 shall not apply with
respect to any portion of the Confidential Information that Consultant can
document by competent proof that such portion: (a) was in the public domain at
the time it was communicated to Consultant by the Company; (b) entered the
public domain through no fault of Consultant, subsequent to the time it was
communicated to Consultant by the Company; (c) was in Consultant’s possession
free of any obligation of confidence at the time it was communicated to
Consultant by the Company; (d) was rightfully communicated to Consultant free of
any obligation of confidence subsequent to

2



--------------------------------------------------------------------------------



 



the time it was communicated to Consultant by the Company; (e) was developed by
employees or agents of Consultant independently of and without reference to any
information communicated to Consultant by the Company; or (f) was communicated
by the Company to an unaffiliated third party free of any obligation of
confidence. In addition, after written notice to the Company, Consultant may
disclose the Company’s Confidential Information in response to a valid order by
a court or other governmental body, as otherwise required by law. All
Confidential Information furnished to Consultant by the Company is the sole and
exclusive property of the Company or its suppliers or customers. Upon request by
the Company, Consultant agrees to promptly deliver to the Company the original
and any copies of such Confidential Information.
8. Company Policies. Consultant agrees to abide by the terms and conditions set
forth in: (i) Sedona Policy Statement – Protection of Material Nonpublic and
Other Confidential Information and Prevention of Insider Trading and Tipping
Employee’s/Consultant’s Agreement, attached as Exhibit B hereto; (ii) Sedona
Corporation Privacy and Security Policy, attached as Exhibit C hereto;
(iii) Sedona Corporation Security and Privacy Principles and Practices, attached
Exhibit D hereto; (iv) Sedona Corporation Information Privacy and Security
Policy, attached as Exhibit E hereto; and (v) Sedona Corporation Code of
Business Conduct and Ethics, attached as Exhibit F hereto.
9. No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation from any third
party, inconsistent or incompatible with Consultant’s obligations, or the scope
of services rendered for the Company, under this Agreement. Consultant warrants
that there is no other contract or duty on its part inconsistent with this
Agreement. Consultant agrees to indemnify the Company from any and all loss or
liability incurred by reason of the alleged breach by Consultant of any services
agreement with any third party.
10. Term and Termination.
          10.1 Term. The initial term of this Agreement is for ninety (90) days
from the Effective Date set forth above, unless earlier terminated as provided
in this Agreement. Thereafter, this Agreement will automatically renew on its
anniversary date, for successive thirty (30) day terms, unless the Company
provides fifteen (15) days written notice prior to any such anniversary date
that the Agreement shall not renew. The parties shall mutually agree on
additional fees to be paid to the Consultant for any services performed after
the initial term.
          10.2 Termination by the Company. The Company may terminate this
Agreement with or without cause, at any time upon fifteen (15) days prior
written notice to Consultant. The Company also may terminate this Agreement or
any Services: (i) upon thirty (30) days written notice in the event of a
material breach by Consultant of this Agreement, provided that, such breach
remains uncured at the end of such thirty (30) day period; or (ii) immediately
in its sole discretion upon Consultant’s material breach of Sections 7
(“Confidential Information”) or 11 (“Noninterference with Business”).
          10.3 Survival. The rights and obligations contained in Sections 3
(“Ownership of Work

3



--------------------------------------------------------------------------------



 



Product”), 4 (“Artist’s and Moral Rights”), 5 (“Representations and
Warranties”), 7 (“Confidential Information”) and 11 (“Noninterference with
Business”) will survive any termination or expiration of this Agreement.
11. Noninterference with Business. During this Agreement, and for a period of
one year immediately following its termination, Consultant agrees not to
interfere with the business of the Company in any manner. By way of example and
not of limitation, Consultant agrees not to solicit or induce any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with the Company.
12. Successors and Assigns. Consultant may not subcontract or otherwise delegate
its obligations under this Agreement without the Company’s prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of the
Company’s successors and assigns, and will be binding on Consultant’s assignees.
13. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice shall be sent to the addresses set forth below
or such other address as either party may specify in writing.
14. Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Pennsylvania, as
such laws are applied to agreements entered into and to be performed entirely
within Pennsylvania.
15. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.
16. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant.
17. Injunctive Relief for Breach. Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law; and, in the event of such
breach, the Company will be entitled to injunctive relief and/or a decree for
specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate).
18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by Consultant for
the Company. This Agreement may only be changed by mutual agreement of
authorized representatives of the parties in writing.

4



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

                      “the Company”       “Consultant”    
 
                    Sedona Corporation                                  
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Name:
          Name:        
 
 
 
         
 
   
 
                   
Title:
          Title:        
 
 
 
         
 
   
 
                   
Address
  :       Address:        
 
 
 
         
 
   
 
     
 
   

5



--------------------------------------------------------------------------------



 



Exhibit A
SERVICES # 100
UNDER CONSULTING AGREEMENT FOR PROFESSIONAL SERVICES
Dated: September 18, 2008
Project:
Consultant shall render such services as the Company may from time to time
request in connection with day to day operational management of the Sedona
Corporation, including, without limiting the generality of the foregoing:
Formulating and executing the Company’s business strategy
Providing senior level counsel as to the business and operations of the Company
Directing the day to day management of the Company affairs
Representing the Company in relationships and business dealings within the
financial services industry and other markets pursued by the Company
Participating in and supporting the activities of the Board of Directors
And negotiating Consultant’s role as President and CEO of the Corporation.
Schedule of Work:
The work will commence on September 18, 2008, and shall be completed by
December 18, 2008.
Fees and Reimbursement:

A.   Fee: $ 60,000.   B.   Reimbursement for the following, as approved in
advance by the Company:

  1.   Outside services at cost:     2.   Direct charges at cost:     3.  
Travel and subsistence at cost:     4.   COBRA health insurance premiums, not to
exceed $1,200 per month

    Consultant shall invoice the Company on December 1, 2008 with payment due
January 5, 2009, for services. Consultant shall submit expense reports
periodically and shall provide such reasonable receipts or other documentation
of expenses as the Company might request. Expenses will be reimbursed within
30 days of receipt by the Company

A-1



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Services as of the date first
written above.

                      “the Company”       “Consultant”    
 
                    Sedona Corporation.                                  
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Name:
          Name:        
 
 
 
         
 
   
 
                   
Title:
          Title:        
 
 
 
         
 
   

A-2